            IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
DWIGHT RUSSELL, et al.,         §
             Plaintiffs,        §
                                §
V.                              § CIVIL ACTION NO. 4:19-CV-00226
                                §
HARRIS COUNTY, TEXAS, et al.,   §
             Defendants.        §


                                       ADVISORY


       INTERESTED NON-PARTY HARRIS COUNTY DISTRICT ATTORNEY KIM
OGG provides the following information requested by the Court in its order of April 14, 2020
(Docket Entry No. 122).


I.     QUESTIONS
       On April 14, the Court issued the following standing order:

       On Tuesdays and Fridays by 5:00 p.m., starting April 17, 2020, the parties
       and interested nonparties must continue to provide the court with information
       on: (1) the number of pretrial felony arrestees unable to pay a secured bond
       who have been released on a personal bond with no remaining disputes
       preventing that release; (2) the number who remain in pretrial custody because
       they are unable to pay a secured bond and whose release on a personal bond is
       challenged by the District Attorney; (3) the population of felony pretrial
       arrestees in the Harris County Jail; (4) the length of delays before
       individualized formal bail hearings after such hearings are requested; and (5)
       the number of arrestees and workers in the Jail who have positive COVID-19
       test results and the number with pending test results.

See Docket Entry No. 122 at 29.




                                             1
II.    ANSWERS

       1.      The number of pretrial felony arrestees unable to pay a secured bond who
               have been released on a personal bond with no remaining disputes
               preventing that release.

       2.      The number who remain in pretrial custody because they are unable to
               pay a secured bond and whose release on a personal bond is challenged by
               the District Attorney.
       For purposes of this analysis, we assume that anyone who has a bail amount set and
has not obtained a surety bond is a detainee “unable to pay a secured bond.”
       Please see the charts attached as Exhibits A, B and C.

       4.      The length of delays before individualized formal bail hearings after such
               hearings are requested.
       The Harris County Office of Court Administration has directed the court coordinators
of each state district court to start coding requests for individualized formal bail hearings with
the notation BLHG. Since this protocol began on April 17, 2020, there have been 37
individual defendants given BLHG settings.
       Unfortunately, the undersigned has examined the cases that have been captured as
BLHG settings and it appears that the state district court coordinators are setting both formal
and informal bond hearings using the BLHG notation. The undersigned will request further
refinements in the state district court’s procedures and provide more precise information at
the next advisory.
                                                    Respectfully submitted,

                                                    Scott A. Durfee

                                                    SCOTT A. DURFEE
                                                    State Bar No. 06277550
                                                    Assistant District Attorney
                                                    500 Jefferson, Sixth Floor
                                                    Houston, Texas 77002
                                                    (713) 755-5816 (telephone)
                                                    (713) 368-9275 (facsimile)

                                                2
                             CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of April, 2020, a true and correct copy of the
foregoing pleading was delivered by electronic notice to counsel for the parties.



                                                  Scott A. Durfee
                                                  Scott A. Durfee




                                              3
